Citation Nr: 1547281	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  12-31 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for meralgia paresthetica (claimed as thigh pain and paresthesia). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1992.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran did not specify whether he wanted a hearing before the Board on his November 2012 VA Form 9.  In October 2015 correspondence, the Veteran's representative indicated that the Veteran did not desire a hearing before the Board.  Therefore, there is no hearing request pending.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's meralgia paresthetica has been manifested by numbness, tingling, pain, and sensory deficit of the anterior mid-thigh, lower thigh and lateral thigh, which more closely resembles mild or, at the most, moderate paralysis.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for meralgia paresthetica have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8629 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March 2011, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for meralgia paresthetica.  Service connection was subsequently granted, and the Veteran appealed the assigned a noncompensable rating, effective March 7, 2011.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and private treatment records.  The Veteran was also afforded a VA examination in May 2011, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiner noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disability.  Therefore, the Board finds that the examination is adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Meralgia Paresthetica

The Veteran is currently in receipt of an initial noncompensable disability rating under 38 C.F.R. § 4.124a, DC 8629.  He seeks a compensable disability rating.

Under DC 8629, a 0 percent rating is warranted for mild to moderate incomplete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is warranted for severe to complete paralysis of the external cutaneous nerve of the thigh.  A 10 percent rating is the maximum schedular rating available under DC 8629. 38 C.F.R. § 4.124a, DC 8629.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Private treatment records from Kaiser Permanente indicate a history of meralgia paresthetica and thigh pain.  There is evidence that the Veteran reported left thigh tingling which progressed to numbness.  

The Veteran was afforded a VA examination in May 2011 where the examiner noted the Veteran's diagnosis of meralgia paresthetica of the left thigh.  The Veteran reported constant tingling and numbness (severity level of 7), pain (severity level of 9) and paralysis of the affected parts (severity level of 9).  The Veteran denied any abnormal sensation, anesthesia or weakness of the affected parts.  The Veteran also denied any overall functional impairment from his disability. 

On examination, the examiner noted that the Veteran's meralgia paresthetica did not cause generalized muscle weakness, muscle wasting or muscle atrophy.  The Veteran's left hip did not have any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, hear, deformity, malalignment, drainage, subluxation or guarding of movement or ankylosis.  There was normal range of motion and the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The Veteran's neurological examination revealed that motor function was within normal limits but there were sensory deficits of the left lateral thigh and anterior mid-thigh and lower thigh.  The Veteran's left lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities showed no signs of pathologic reflexes.  The Veteran had normal cutaneous reflexes.  The examiner opined that the most likely peripheral nerve affected was the external cutaneous nerve of the thigh.  The examiner opined that the Veteran's occupation was not affected by his disability.  

The Board finds the May 2011 examination report to be probative in nature.  The examiner reviewed the Veteran's medical records, including private records, conducted a physical examination and noted the Veteran's statements.  The examiner conducted the appropriate tests and provided an assessment of the current severity of the Veteran's symptoms.  Aside from sensory deficits of the thigh, the Veteran did not have any other objective manifestations.  He had normal reflexes, normal range of motion, no instability, no abnormal movements, muscle weakness or muscle atrophy.  As the examiner found that the nerve most likely affected was the external cutaneous nerve, the appropriate code for rating the disability is 8529 which provides ratings for the external cutaneous nerve of the thigh.   

The Board notes that the Veteran has alleged that he is entitled to a higher rating See April 2012 correspondence.  The Veteran is competent to report symptoms such as pain, numbness, tingling or feelings of paralysis.  In this regard, the Veteran reported at the May 2011 VA examination that he experiences pain and paralysis with a severity level of 9 for each.  The Veteran is competent to report his symptoms and his reports of pain, tingling and numbness are found to be credible and probative.  The Veteran's report of the extent of paralysis of the affected part is also considered competent, credible and probative, however, his statement in that regard is outweighed by the findings of the VA examiner.  The examiner found no evidence of a deficit with respect to reflexes or muscle weakness.  These findings based on testing, which was completed to determine the extent of any paralysis or functional loss, are entitled to greater probative weight and outweigh the Veteran's statement that he experiences paralysis at a level of 9.  Moreover, the Veteran also reported that he did not have any functional impairment resulting from the disability, which is consistent with the examiner's findings.  The examiner did note that the Veteran experienced a sensory deficit of the thigh; however, the evidence does not show that the overall level of severity is severe to complete paralysis.  

Based on the entire evidence of record, the Veteran primarily experiences pain accompanied by some numbness and tingling in the left lower extremity.  The objective manifestation of the Veteran's neurologic impairment is decreased sensation with otherwise normal neurologic findings, demonstrating no more than mild, or at the most, moderate neuropathy of the left lower extremity.  

In this case, the Board finds that the manifestations of the Veteran's meralgia paresthetic cannot be considered severe, since motor and reflex examinations were normal and only a sensory deficit is shown.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.

There is no evidence that the Veteran's meralgia causes severe to complete paralysis of the external cutaneous nerve of the thigh.  In the absence of manifestations of severe to complete paralysis to the external cutaneous nerve of the left thigh, the preponderance of the evidence weighs against a higher rating for meralgia paresthetica.  38 C.F.R. §§ 4.1, 4.10, 4.124a, DC 8629.

IV. Additional considerations  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected meralgia paresthetica is inadequate.  Here, the Veteran's meralgia paresthetica is manifested by signs and symptoms such as numbness, tingling and pain.  The Diagnostic Code in the rating schedule for diseases of the peripheral nerves provides disability ratings for the Veteran's symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Lastly, a discussion of a total disability rating based on individual unemployability is not required because the evidence of record does not illustrate that the Veteran's service-connected meralgia paresthetica prevents him from obtaining and/or maintaining gainful employment; nor has the Veteran so contended.  

ORDER

Entitlement to an initial compensable rating for meralgia paresthetica (claimed as thigh pain and paresthesia) is denied. 




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


